Pope, Judge,
concurring specially.
While I agree that the judgment against defendant Houston should be affirmed, I wish to offer the following additional comments as to Division 1 of the foregoing opinion. Defendant’s first enumeration of error challenges the trial court’s denial of his motion for a thorough physical and psychiatric examination and accompanying motion for a continuance. These motions were filed on the day of trial and three days after defendant had been adjudged competent to stand trial following a hearing on a special plea of insanity pursuant to Code Ann. § 27-1502 (now OCGA § 17-7-130). The basis for these motions was the testimony of the psychiatrist who had testified at defendant’s competency hearing. In the psychiatrist’s opinion, defendant was suffering from some disease of the mind or body which affected his mental capacity, and defendant needed “a thorough neurological, psychiatric and physical examination” in order to properly diagnose his condition.
Initially, it must be pointed out that the issue raised by this enumeration relates both to defendant’s special plea of insanity and also to his general plea at trial of not guilty by reason of insanity. See generally Echols v. State, 149 Ga. App. 620 (2) (255 SE2d 92) (1979). The thrust of defendant’s argument here is that he was unfairly denied the opportunity to have an expert of his own choosing, “bound by appropriate safeguards imposed by the court, examine critical evidence whose nature is subject to varying expert opinion.” Sabel v. State, 248 Ga. 10, 18 (282 SE2d 61) (1981). The “critical evidence” in this case was the defendant himself, and the “varying expert opinion” was as to his competence to stand trial and also to his sanity at the time of the alleged crime. Nevertheless, the opinion in Sabel provides no support for this enumeration of error.
As correctly pointed out in Division 1 of the opinion, the trial court did not err in denying defendant’s motions relative to his special plea of insanity. Spell v. State, 225 Ga. 705 (1) (171 SE2d 285) (1969). See also Campbell v. State, 231 Ga. 69 (2) (200 SE2d 690) *246(1973). Insofar as his motions related to his general plea of not guilty by reason of insanity, the record discloses that the psychiatrist who testified both at the competency hearing and at trial was an expert of defendant’s own choosing. Clearly, the trial court did not abuse its discretion in denying defendant’s motions. See Corn v. State, 240 Ga. 130 (6) (240 SE2d 694) (1977).